A petition by one who alleges that it is registered, bonded, and licensed to make a contract of purchase of wages or salary, that it purchased a fund due the defendant as wages or salary, that the seller subsequently collected from his employer the fund of money referred to, is now in the possession of the same, and refuses to turn over said money to petitioner, and judgment is prayed against the seller, is not an equity case within the meaning of the constitutional provision conferring jurisdiction on the Supreme Court, although the petition contains a prayer "that a trust estate be set up in said fund in money in favor of plaintiff, and that defendant be adjudged and decreed to be a trustee ex maleficio in favor of plaintiff." A petition which contains allegations appropriate only to a suit for damages for conversion of personal property does not assume the character of an equity suit merely by virtue of a prayer for equitable relief.
Transferred to the Court of Appeals. All the Justicesconcur.
                      No. 13001. OCTOBER 13, 1939.